internal_revenue_service number release date index number ----------------------- -------------------------------- --------------------------- attn -------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc ita b07 plr-100539-11 date april taxpayer ----------------------- ------------------------------------------- firm date date date ---------------- --------------------------- --------------------------- --------------------------- dear ----------------- this ruling responds to a letter dated date submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a duplicate copy with signature of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office facts taxpayer a limited_liability_company taxed as a partnership timely filed its federal tax_return for the taxable_year ending date along with the original of a form_3115 to change its method_of_accounting for depreciation of certain property under the automatic procedures of revproc_2008_52 2008_2_cb_587 as amplified clarified and modified by revproc_2009_39 2009_2_cb_371 however taxpayer failed to file a signed duplicate copy of the form_3115 with the irs national_office as required by section a of rev_proc firm assisted taxpayer in the preparation of the form_3115 firm advised taxpayer to attach the original form_3115 to taxpayer’s federal tax_return and to file the federal tax_return before date the due_date of the plr-100539-11 return for the taxable_year ending date firm advised taxpayer either to send the duplicate copy of the form_3115 back to firm so that firm could hand deliver the duplicate copy to the irs national_office before date or to mail the duplicate copy of the form_3115 directly to the irs national_office at the address provided in revproc_2008_52 via certified mail postmarked no later than date because of a miscommunication between taxpayer and firm taxpayer mailed the duplicate copy of the form_3115 to firm on date with the understanding that firm would file the duplicate copy with the irs national_office firm received the duplicate copy on date which precluded it from filing the duplicate copy with the irs national_office on or before the date of taxpayer’s timely filed tax_return upon learning that the duplicate copy of the form_3115 was not timely filed with the irs national_office taxpayer submitted this request for relief under sec_301_9100-1 and sec_301_9100-3 law and analysis revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of internal revenue to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the income_tax regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-100539-11 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted calendar days from the date of this letter to file the required duplicate copy of the form_3115 with signature with the irs national_office for the taxable_year ended date please attach this ruling letter to the copy except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied concerning whether taxpayer is qualified to file the form_3115 for the change in method_of_accounting for depreciation of certain property under revproc_2008_52 or whether taxpayer otherwise meets the requirements of revproc_2008_52 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives sincerely willie e armstrong jr senior technician reviewer branch income_tax accounting enclosure copy for sec_6110 purposes cc
